 1 Jahan C. Sagafi (Cal. Bar No. 224887)                  Jamie D. Wells (SBN 290827)
     Rachel Dempsey (Cal. Bar No. 310424)                 MCGUIREWOODS LLP
 2 OUTTEN & GOLDEN LLP                                    Two Embarcadero Center
     One California Street, 12th Floor                    Suite 1300
 3 San Francisco, CA 94111                                San Francisco, CA 94111-3821
 4 Telephone: (415) 638-8800                              Telephone: (415) 844-9944
   Facsimile: (415) 638-8810                              Facsimile: (415) 844-9922
 5 jsagafi@outtengolden.com
   rdempsey@outtengolden.com                              K. Issac deVyver (pro hac vice)
 6                                                        Karla Johnson (pro hac vice)
     Ossai Miazad (pro hac vice)                          Tower Two-Sixty
 7 Michael N. Litrownik (pro hac vice)                    260 Forbes Avenue
 8 685 Third Avenue, 25th Floor                           Suite 1800
   New York, NY 10017                                     Pittsburgh, PA 15222
 9 Telephone: (212) 245-1000                              Telephone: (412) 667-6000
   Facsimile: (646) 509-2060                              Facsimile: (412) 667-6050
10 om@outtengolden.com
   mlitrownik@outtengolden.com
11
12 Attorneys for Plaintiff and the Proposed Classes        Attorneys for Wells Fargo Bank, N.A.

13
                                 UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
16
   EDUARDO PEÑA, individually and on behalf               CASE NO: 3:19-cv-04065-MMC-TSH
17 of all others similarly situated,
                                                          JOINT STIPULATION AND [PROPOSED]
18                 Plaintiff,                             ORDER TO STAY CASE PENDING
                                                          DOCUMENTATION OF RESOLUTION
19 vs.
20
     WELLS FARGO BANK, N.A.,
21
                   Defendant.
22
23
24
25
26
27
28
                                                      1
         JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                           RESOLUTION
 1          Pursuant to Northern District of California Civil Local Rules 7-11 and 7-12 and the

 2 Court’s Standing Order, Defendant Wells Fargo Bank, N.A. (“Defendant”) through counsel, with
 3 the agreement of counsel for Plaintiff Eduardo Peña (“Plaintiff”), hereby stipulate as follows:
 4                                             RECITALS

 5          WHEREAS, Plaintiff brought this class action lawsuit alleging Wells Fargo engaged in

 6 lending discrimination in violation of 42 U.S.C. § 1981 (“Section 1981”) and in violations of the
 7 Equal Credit Opportunity Act, 15 U.S.C. § 1691, et, seq (“ECOA”) and the Fair Credit Reporting
 8 Act, 15 U.S.C. § 1681, et seq. (“FCRA”) relating to direct auto lending;
 9          WHEREAS, on January 30, 2020 the Court entered an order approving the Parties’ Joint

10 Stipulation to Continue the Initial Case Management Conference to March 27, 2020 with Joint
11 Case Management Statements to be filed no later than March 20, 2020 (ECF No. 79);
12          WHEREAS, the Court has not yet set a briefing schedule, a trial date, or any associated

13 final pretrial deadlines;
14          WHEREAS, on January 29, 2020, the Parties participated in a productive mediation;

15          WHEREAS, on February 7, 2020 the Court entered an Order approving the Parties’ Joint

16 Stipulation to Stay the Case Pending Further Discussions of Resolution, staying the case up to and
17 including March 8, 2020 (ECF No. 82);
18          WHEREAS, under the Court’s February 7, 2020 Order, all pending deadlines and

19 scheduled hearings are held in abeyance;
20          WHEREAS, under the Court’s February 7, 2020 order, the Parties shall submit a status

21 report to the Court no later than March 8, 2020 providing notification of the status of discussions
22 and whether any deadlines or hearings should be rescheduled;
23          WHEREAS, on March 4, 2020, the Parties reached a resolution in principle and signed a

24 Settlement Term Sheet;
25          WHEREAS, the Parties believe an additional 60 days, up to and including May 5, 2020, is

26 necessary to document the final resolution of this matter;
27          WHEREAS, Plaintiff will file his Motion for Preliminary Approval by May 5, 2020;

28
                                                     1
        JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                          RESOLUTION
 1          WHEREAS, the Parties respectfully request that all pending deadlines be removed from

 2 the calendar, including (1) the March 27, 2020 Case Management Conference and March 20, 2020
 3 Joint Case Management Statement; and (2) Wells Fargo’s Response to the Second Amended
 4 Complaint;
 5          WHEREAS, the Parties assert that there is good cause for the Court to further stay the case

 6 because a stay will allow the parties to commit their time and resources fully toward finalizing and
 7 memorializing the resolution of this case and will allow Plaintiff time to prepare his Motion for
 8 Preliminary Approval;
 9          WHEREAS, the Court entering a stay will not prejudice any party, as all parties are

10 stipulating to the proposed stay;
11          WHEREAS, the Court entering a stay will not unduly delay the case or require the Court to

12 continue the trial, or any associated final pretrial deadlines, as those deadlines have not been
13 entered by the Court;
14          NOW THEREFORE, undersigned counsel for the parties, having met and conferred and

15 good cause appearing, hereby stipulate and agree to stay the case up to and including May 5, 2020
16 for purposes of negotiating and documenting final resolution of this matter, with all other
17 deadlines and hearings removed from the calendar, and the parties further agree that Plaintiff will
18 file his Motion for Preliminary Approval by May 5, 2020.
19          IT IS HEREBY STIPULATED
20
21 DATED: March 6, 2020                          Respectfully submitted,

22                                          By: /s/ K. Issac deVyver
23                                              MCGUIREWOODS LLP
                                                Jamie D. Wells SBN #290827
24                                              Two Embarcadero Center
                                                Suite1300
25                                              San Francisco, CA 94111-3821
                                                Telephone: (415) 844-9944
26                                              Facsimile: (415)844-9922
27
                                                 K. Issac deVyver
28                                               Karla Johnson

        JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                          RESOLUTION
1                                      260 Forbes Avenue, Suite 1800
                                       Pittsburgh, PA 15222
2                                      Telephone: (412) 667-6000
                                       Facsimile: (412) 667-6050
3
                                       Attorneys for Defendant Wells Fargo Bank, N.A.
4
5
                                   By: /s/ Ossai Miazad
6                                      OUTTEN & GOLDEN LLP
                                       Ossai Miazad*
7                                      Michael N. Litrownik*
                                       685 Third Avenue, 25th Floor
8                                      New York, NY 10017
9                                      Telephone: (212) 245-1000
                                       Facsimile: (646) 509-2060
10                                     om@outtengolden.com
                                       mlitrownik@outtengolden.com
11
12                                     Jahan C. Sagafi (Cal. Bar No. 224887)
                                       Rachel Dempsey (Cal. Bar No. 310424)
13                                     One California Street, 12th Floor
                                       San Francisco, CA 94111
14                                     Telephone: (415) 638-8800
                                       Facsimile: (415) 638-8810
15                                     jsagafi@outtengolden.com
16                                     rdempsey@outtengolden.com

17                                     JUSTICE CATALYST LAW
                                       Benjamin D. Elga*
18                                     81 Prospect Street, 7th Floor
19                                     Brooklyn, NY 11201
                                       Telephone: (518) 732-6703
20                                     belga@justicecatalyst.org

21                                     Brian James Shearer*
                                       Craig L. Briskin*
22                                     718 7th Street NW
23                                     Washington, DC 20001
                                       Telephone: (518) 732-6703
24                                     brianshearer@justicecatalyst.org
                                       cbriskin@justicecatalyst.org
25
                                       *admitted pro hac vice
26
27                                     Attorneys for Plaintiffs and the proposed Class

28
     JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                       RESOLUTION
1                                            ATTESTATION

2 Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user ID and password are
3 being used in the electronic filing of this document, and further attest that I have obtained the
4 concurrence in the filing of the document from the other signatory.
5
6                                                           /s/ K. Issac deVyver
7                                                           K. Issac deVyver

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                         RESOLUTION
1           [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF

2                                          RESOLUTION

3           Having considered the parties’ Joint Stipulation to stay the case pending further

4 documentation of resolution, IT IS HEREBY ORDERED that the case is stayed for a period of
5 time up to and including May 5, 2020, for purposes of negotiating and documenting final
6 resolution of this matter and to allow Plaintiff to prepare and file a Motion for Preliminary
7 Approval, with all other deadlines and hearings removed from the calendar.
8           PURSUANT TO STIPULATION, IT IS SO ORDERED.
9
     Dated this ____ day of March, 2020.
10
                                                     _______________________________
11                                                   MAXINE M. CHESNEY
                                                     United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        JOINT STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING DOCUMENTATION OF
                                          RESOLUTION
